Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to submission of application on 6/18/2018. 
Claims 1-25 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed PCT application PCT/CN2015/098147 filed on 12/21/2015 is acknowledged and admitted.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 6/21/2018, 10/02/2019 and 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Drawings
The Drawings filed on 6/21/2018 are acceptable for examination purposes.

Specification
The Specification filed on 6/18/2021 is acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a user understanding unit configured for obtaining information", "a decision tree selecting unit configured for obtaining a decision tree", "a question initiating unit configured for identifying a first node", "a question selecting unit configured for determining a question", "a decision tree traversing unit configured for identifying a second node", and "a user interest updating module configured for updating the personal interest space" in claim 8.
“an interest growth analyzing unit configured for analyzing a growth” and “a questioning timing unit configured for determining a timing” in claim 9.
The structure disclosed in the specification to support the recited functions are located in paragraphs [0060] & [0085] and figures 2, 7 & 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the plurality of features of their vectors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 1-7 and 8-14,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes. Claims 1-7 are directed to a method (i.e. process), and claims 8-14 are directed to a system (i.e. machine).
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes. Claim 1 recites “obtaining information related to a personal interest space associated with a user, wherein the personal interest space comprises at least one channel of content…”; “obtaining a decision tree created based on information related to a plurality of users…, wherein each node of the decision tree is associated with at least one of the plurality of channels of content” (These steps are considered obtaining and comparing intangible information.); “identifying a first node of the decision tree…” (This step is considered analyzing information.); “determining a question for the user…” (Mental process – observation, evaluation, judgment, opinion); “identifying a second node of the decision tree…” (This step is considered analyzing information.); “updating the personal interest space associated with the user…” (This step is considered classifying and storing information.) 
decision tree as “a tree diagram which is used for making decisions in business or computer programming and in which the branches represent choices with associated risks, costs, results, or probabilities” and channel as “a way, course, or direction of thought or action”. 
Independent claim 8 recites similar limitations as found in Independent claim 1 only differing in embodiment and a similar analysis applies. Claim 8 includes the additional limitations of “units” and a “module”. However, these limitations appear to be performing a mental process in a computing environment and using a computer as a tool to perform a mental process. This describes a mental process as they could be performed in the human mind. Merriam-Webster’s online dictionary defines unit as “a single thing, person, or group that is a constituent of a whole” and module as “any in a series of standardized units for use together”. 
Therefore, the claims recite an abstract idea.
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the Examiner considers the steps recited in the claims as part of decision making, a mental process (thinking), even though the claim requires a machine in a computing environment and elements tied to types of data collected. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The obtaining steps in claim 1 are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
The identifying steps in claim 1 are recited at a high level of generality and amounts to selecting a particular data source or type of data to be manipulated to apply an exception, which does not provide a practical application. See MPEP § 2106.05(g).
The determining step in claim 1 is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
The updating step in claim 1 is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The judicial exception is not integrated into a practical application. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recites an abstract idea. 
Independent claim 8 includes the additional limitations of “units” and a “module”. However, these limitations appear to be performing a mental process in a computing environment and using a computer as a tool to perform a mental process. This describes a mental process as they could be performed in the human mind. Such elements do not integrate the abstract idea into a practical application. 
After considering all claim elements, both individually and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “machine”, “processor”, “storage”, “communication platform” and “network” to perform the claimed elements amounts to mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP § 2106.05(f).
Dependent claims 2-7 recite, in part, the following: 
(2) “analyzing a growth of the personal interest space associated with the user; determining a timing of asking the question based on the growth of the personal interest space associated with the user; and asking the user the question at the determined timing.” (These steps are considered obtaining and comparing intangible information.) 
(3) “wherein the question for the user is selected from a plurality of questions in connection with the first node based on the information related to the personal interest space and/or a profile of the user.” (This step is considered analyzing information.) 
(4) “wherein the second node is identified by traversing down the decision tree from the first node based on the answer to the question.” (This step is considered analyzing information.) 
(5) “wherein the information related to the plurality of users with respect to the plurality of channels of content comprises a plurality of vectors, each of which is indicative of a level at which a respective one of the plurality of users is interested in each of the plurality of channels.” (This step is considered obtaining and comparing intangible information.)
(6) “wherein the decision tree is created by a training model based on the plurality of vectors.” (This step is considered collecting and analyzing information.)
(7) “wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user.” (This step is considered obtaining and comparing intangible information.)
These dependent claims do not add any additional limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.
Dependent claims 9-14 recite the same substantial subject matter as Dependent claims 2-7 only differing in embodiment and as such are subject to the same rejection. These dependent claims do not add any additional limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.


Regarding Claims 15-21,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 15-21 are directed to a non-transitory, machine-readable medium (i.e. article of manufacture).
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes. Claim 15 recites “obtaining information related to a personal interest space associated with a user, wherein the personal interest space comprises at least one channel of content…”; “obtaining a decision tree created based on information related to a plurality of users…, wherein each node of the decision tree is associated with at least one of the plurality of channels of content” (These steps are considered obtaining and comparing intangible information.); identifying a first node of the decision tree…” (This step is considered analyzing information.); “determining a question for the user…” (Mental process – observation, evaluation, judgment, opinion); “receiving an answer to the question from the user” (This step is considered well-understood, routine, conventional activity.); identifying a second node of the decision tree…” (This step is considered analyzing information.); “updating the personal interest space associated with the user…“ (This step is considered classifying and storing information.). 
This describes a mental processes as they could be performed in the human mind. This is an abstract idea recited in the claim. Merriam-Webster’s online dictionary defines decision tree as “a tree diagram which is used for making decisions in business or computer programming and in which the branches represent choices with associated risks, costs, results, or probabilities” and channel as “a way, course, or direction of thought or action”. 
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the Examiner considers the steps in claim 15 as part of decision making, a mental process (thinking), even though the claim requires a machine. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The obtaining steps in claim 15 are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
The identifying steps in claim 15 are recited at a high level of generality and amount to selecting a particular data source or type of data to be manipulated to apply an exception does not provide a practical application.
The determining step in claim 15 is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
The receiving step in claim 15 is recited at a high level of generality and amounts to well-understood, routine, conventional activity. See MPEP § 2106.05(g).
The updating step in claim 15 is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP § 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The judicial exception is not integrated into a practical application. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recites an abstract idea. 
After considering all claim elements, both individually and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “machine” and “machine-readable medium” to perform the claimed elements amounts to mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP § 2106.05(f).
Dependent claims 16-21 recite, in part, the following: 
(16) “analyzing a growth of the personal interest space associated with the user; and … determining a timing of asking the question based on the growth of the personal interest space associated with the user; and asking the user the question at the determined timing.” (These steps are considered obtaining and comparing intangible information.)
(17) “wherein the question for the user is selected from a plurality of questions in connection with the first node based on the information related to the personal interest space and/or a profile of the user.” (This step is considered analyzing information.)
(18) “wherein the second node is identified by traversing down the decision tree from the first node based on the answer to the question.” (This step is considered analyzing information.)
(19) “wherein the information related to the plurality of users with respect to the plurality of channels of content comprises a plurality of vectors, each of which is indicative of a level at which a respective one of the plurality of users is interested in each of the plurality of channels.” (This step is considered obtaining and comparing intangible information.)
(20) “wherein the decision tree is created by a training model based on the plurality of vectors.” (This step is considered collecting and analyzing information.)
(21) “wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user.” (This step is considered obtaining and comparing intangible information.)
These dependent claims do not add any additional limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.

Regarding Claims 22-24,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 22-24 are directed to a method (i.e. process).
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes. Claim 22 recites “obtaining a plurality of pieces of information related to a plurality of users with respect to a plurality of channels of content, wherein each of the plurality of pieces of information is indicative of a level at which a respective one of the plurality of users is interested in each of the plurality of channels” (This step is considered obtaining and comparing intangible information.); “and creating a decision tree based on the plurality of pieces of information in accordance with a training model, wherein each node of the decision tree is associated with at least one of the plurality of channels of content.“ (This step is considered collecting and analyzing information.)
This describes a mental processes as they could be performed in the human mind. This is an abstract idea recited in the claim. Merriam-Webster’s online dictionary defines decision tree as “a tree diagram which is used for making decisions in business or computer programming and in which the branches represent choices with associated risks, costs, results, or probabilities”, channel as “a way, course, or direction of thought or action”, and model as “an example for imitation or emulation”. 
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the Examiner considers the steps in claim 22 as part of decision making, a mental process (thinking), even though the claim requires a machine in a computing environment. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The obtaining step in claim 15 is recited at a high level of generality and amounts to mere data gathering and selecting a particular data source or type of data to be manipulated to apply an exception, which does not provide a practical application. See MPEP § 2106.05(g).
The creating step in claim 15 is recited at a high level of generality and amounts to well-understood, routine, conventional activity. See MPEP § 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The judicial exception is not integrated into a practical application. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recites an abstract idea. 
After considering all claim elements, both individually and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “machine”, “processor”, “storage”, “communication platform” and “network” to perform the claimed elements amounts to mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP § 2106.05(f).
Dependent claims 23-25 recite, in part, the following: 
(23) “wherein each of the plurality of pieces of information includes a vector having values of a plurality of features determined based on the level at which the respective user is interested in the respective channel of content.” (This step is considered collecting and analyzing information.)
(24) “wherein each node of the decision tree is associated with a subset of the plurality of users who share a same value of at least one of the plurality of features of their vectors.” (This step is considered collecting and analyzing information.)
These dependent claims do not add any additional limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.
Regarding claim 8,
The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 8 is drawn to a system that is comprised of multiple units and a module without explicitly specifying structural limitations of a processor and memory. According to [0090] in the specification, “For example, although the implementation of various components described above may be embodied in a hardware device, it can also be implemented as a software only solution- e.g., an installation on an existing server.” Therefore, Examiner interprets that the system includes a software per se embodiment.
Claims 9-14 are rejected because they are dependent on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shani et al. (US 20090164442 A1, hereinafter Shani) in view of Zhou et al. (US 20150206183 A1, hereinafter Zhou) and in further view of Karimi et al. (“A Supervised Active Learning Framework For Recommender Systems Based on Decision Trees”, hereinafter Karimi).

Regarding claim 1,
Shani discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for exploring a personal interest space, the method comprising (Shani [0035] recites “The recommendation system proposed by the present invention is capable of recommending items to users of any appropriate electronic device, such as mobile computers, PDAs, and cellular phones.”): 
obtaining information related to a personal interest space associated with a user (Shani [0010] and [0039] recites, in part, “A term used both in CF and CB methods is "stereotypes", known also as "communities". Stereotypes are a way to define an abstract user that has general properties similar to a set (community) of real users. As known to those familiar with the art, modeling users by stereotypes (or communities) is a well studied concept [E. Rich, User modeling via stereotypes, Cognitive Science, vol. 3, pages 329-342, 1998]. [0039] When a new user registers into the system, an affinity vector of stereotypes relating specifically to that user is created.” Affinity vector of stereotypes (i.e. personal interest space));
obtaining a decision tree created based on information related to a plurality of users with respect to content (Shani [0022] recites “The affinity vector of stereotypes for each user may be created according to his response to a set of questions, where each question compares several representative items, and a form (which may be learned by a tree induction process thereby creating a new decision tree for each new user), based on a decision tree and specifying the user's interests.” Creating decision tree by tree induction and specifying users’ interests (i.e. decision tree related to plurality of users)), 
wherein each node of the decision tree is associated with content (Shani figure 2 and [0041] recites “Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes, so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node.” Each node assigned an affinity vector of stereotypes where stereotype is interpreted as content (i.e. each node associated with content)); 
determining a question for the user in connection with the first node of the decision tree (Shani figure 2 and [0041] recites “The approach proposed by the present invention is based on a decision tree, with questions at the decision nodes.” Examiner interprets the decision tree with questions at each node and a starting node at the top with a question.); 
receiving an answer to the question from the user (Shani figure 2 and [0041] recites, in part, “The more questions the user answers the more specific its affinity vector becomes… FIG. 2 illustrates a possible decision tree of questions.” Users answering questions (i.e. receiving answers to questions)); 
identifying a second node of the decision tree based on the answer (Shani figure 2 and [0041] recites “The more questions the user answers the more specific its affinity vector becomes … FIG. 2 illustrates a possible decision tree of questions.” Examiner interprets each question on a node and an answered question identifies a next node.); and 
updating the personal interest space associated with the user based on the content associated with the second node of the decision tree (Shani [0050] recites, in part, “In most environments the relevant items list (i.e., the affinity vector), for a specific user needs to be updated so often due to the insertion of new items, changes in the information relating to the user (through feedback, for example) and general new trends of user preferences.” Affinity vector for a user needs to be updated due to new items, changes in information and new trends of user preferences (i.e. updating the personal interest space associated with the user). Examiner interprets that each node has an associated affinity vector from [0041] that is updated as the user answers questions.). 
However, Shani does not disclose a plurality of channels of content; wherein the personal interest space comprises at least one channel of content that the user is interested in; identifying a first node of the decision tree based on the information related to the personal interest space associated with the user. 
Zhou teaches a plurality of channels of content (Zhou figure 2 and [0022] recites “FIG. 2 depicts exemplary interest channels created by a user and followed by followers, according to an embodiment of the present teaching.” Examiner interprets interest channels as plurality of channels and the interests in each channel as depicted in figure 2 such as biking, stock, soccer, etc. as content.);
wherein the personal interest space comprises at least one channel of content that the user is interested in (Zhou figure 3 and [0038] recites “Interests of the channel may be explicitly and directly expressed by, for example, keywords, topics/categories, exemplary documents, content sources (e.g., EPSN, CNN, etc.), persons, brands, entities, social account identifications (e.g., account name/id of FACEBOOK, TWITTER), interest tags in social accounts, Wikipedia entries (i.e., disambiguated concept words), social roles, demographics, etc. As each channel is created to facilitate a user to obtain content that the user is interested in, interests associated with the same channel may be related to each other.” Each channel contains interests such as categories, brands, content sources, persons, etc. and are created to facilitate a user to obtain content he/she is interested in (i.e. personal interest space comprising at least one channel of content that the user is interested in)).
Zhou and Shani are both directed to problems related to facilitating users to obtain personalized and relevant content. In view of the teachings of Zhou, it would have been obvious to one of ordinary skill in the art to apply the teachings of Zhou to Shani before the effective filing date of the claimed invention in order to provide an in improved solution for facilitating users to discover, organize and share content they are interested in thereby improving Shani (cf. Zhou [0004]- [0005] and [0009]-[0010] recite, in part, “Current Internet users do not have efficient methods to discover, manage, and share content that they are interested in. Users mainly rely on news portals, search engines, social media, RSS readers, and social bookmarking services to receive, manage, and discover content. However, the known solutions have the following drawbacks: [0005] First, there is no efficient way to automatically retrieve, discover, and push content based on users' interests. Current systems mainly fetch information by users' queries or by following information sources. [0009] Second, content discovery, collection, and sharing are separated from each other by known solutions. Although people consume, save, and share content should be a natural process, it is cut apart online by known solutions. [0010] Therefore, there is a need to provide an improved solution for facilitating users to discover, organize and share content they are interested in order to solve the above-mentioned problems.”).
However, The Shani/Zhou Combination still does not teach identifying a first node of the decision tree based on the information related to the personal interest space associated with the user.
Karimi teaches identifying a first node of the decision tree based on the information related to the personal interest space associated with the user (Karimi Pg. 49, Section 4 Supervised active learning framework recites, in part, “So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method. In fact, the required time to find the next query requires only a simple comparison to find the child node to which the new user should be moved according to the rating this user provides about the queried item.” Finding the next query by finding the child node to which the user should be moved according to information provided by user about an item (i.e. identifying a first node of the decision tree based on information associated with a user)).
Karimi and Shani/Zhou are both directed to recommendation systems and to the problem associated with providing relevant and personalized content. In view of the teachings of Karimi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Karimi to Shani as modified by Zhou before the effective filing date of the claimed invention in order to provide a fast and adaptive active-learning method (cf. Karimi Pg. 49, Section 4 Supervised Active Learning Framework recites the following:
“Note that new users are not willing to wait for a long time to be asked for the next queries, so an active-learning method should be fast. Therefore, we need a method that is both adaptive and fast.

To address the aforementioned challegne, we consider a model that is learned offline, i.e., before new users start the interview process. When the interview starts, given the ratings that the new user has provided so far, the model quickly finds the next best query. To capture the adaptive aspect of the model, decision trees, as they have been proposed by Golbandi et al. (2011), are appropriate. So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method.”

).

Regarding claim 3,
The Shani/Zhou/Karimi Combination teaches the method of claim 1, wherein the question for the user is selected from a plurality of questions in connection with the first node based on the information related to the personal interest space and/or a profile of the user (Shani figure 2 and [0022] recites “The affinity vector of stereotypes for each user may be created according to his response to a set of questions, where each question compares several representative items, and a form (which may be learned by a tree induction process thereby creating a new decision tree for each new user), based on a decision tree and specifying the user's interests.” Set of questions corresponding to a decision tree with branch nodes as in figure 2 specifying user’s interests (i.e. question for the user is selected from a plurality of questions in connection with the first node based on personal interest space)).  
Please see motivation for claim 1 above.

Regarding claim 4, 
The Shani/Zhou/Karimi Combination teaches the method of claim 1, wherein the second node is identified by traversing down the decision tree from the first node based on the answer to the question (Karimi Pg. 42, Section 2.2 Methods based on decision trees recites “The new-user preference elicitation corresponds to following a path starting at the root, by asking the user to rate items associated with the tree nodes along the path and traversing the edges labeled by the user’s response until a leaf node is reached.” Traversing the edges labeled by the user’s response along a path of nodes starting at the root (i.e. second node identified by traversing down the decision tree based on answer to question from the first node)).  
Please see motivation for claim 1 above.

Regarding claim 5, 
The Shani/Zhou/Karimi Combination teaches the method of claim 1, wherein the information related to the plurality of users with respect to the plurality of channels of content comprises a plurality of vectors (Zhou [0056] recites “The user request processing unit 710 in this example is responsible for collecting a new or existing user's basic attributes when receiving a request to identify implicit interests of a user (e.g., when a new user first time signs-up to the interest channel platform 402 or an existing user signs in the interest channel platform 402). The user request processing unit 710 in this example may perform attribute preprocessing and normalization operations to generate a user feature vector for each user when they first time sign up or every time when they update their attributes.” Each user on the interest channel platform has a user feature vector (i.e. information related to plurality of users comprising a plurality of vectors associated with the channels)),
each of which is26WO 2017/107026 PCT/CN2015/098147 indicative of a level at which a respective one of the plurality of users is interested in each of the plurality of channels (Karimi Pg. 46, Section 3.2 Matrix Factorization recites “The dot product hTi wu captures the interaction between user u and item i, which indicates how interesting is item i for user u.” Additionally, Pg. 54 Section 4.3 Complexity of analysis of LAL recites “Finally, given that N queries are going to be asked, the tree has N levels, thus the complexity of building the entire tree is O(N · |D|2).” How interesting an item is for user and tree has N levels for N queries (i.e. level of interest). Examiner interprets the level of the tree to correspond with the number of questions thereby indicating the level of interest where the further down the more specific.).  
Please see motivation for claim 1 above.

Regarding claim 6, 
The Shani/Zhou/Karimi Combination teaches the method of claim 5, wherein the decision tree is created by a training model based on the plurality of vectors (Karimi “Algorithm 2 describes the updated algorithm of LAL based on decision trees, which is used to select N queries. Suppose that we are at node t and we are going to ask the q-th query, which must be selected from Dpool. For performance reasons, Dtrain is already split into Dpoolu and Dvalidationu for all training users u and the resulting sets are accessible as global variables in ConstructDecisionTree function. Dpoolu includes all items of the data set. rˆt is a vector that stores rating predictions in node t for all items using the item average method (Eq. 1).” Decision tree created using item average method in equation 1 as the model (i.e. decision tree created by a training model)).  
Please see motivation for claim 1 above.

Regarding claim 8,
Shani discloses a system for exploring a personal interest space (Shani [0021] recites “The present invention is related to a hybrid recommender system, in which the initial stereotype is manually defined by an expert and an affinity vector of stereotypes relating to each specific user who registers onto the system is created to define a specific profile for each user.” Recommender System (i.e. system)); 
obtaining information related to a personal interest space associated with a user (Shani [0010] and [0039] recites, in part, “A term used both in CF and CB methods is "stereotypes", known also as "communities". Stereotypes are a way to define an abstract user that has general properties similar to a set (community) of real users. As known to those familiar with the art, modeling users by stereotypes (or communities) is a well studied concept [E. Rich, User modeling via stereotypes, Cognitive Science, vol. 3, pages 329-342, 1998]. [0039] When a new user registers into the system, an affinity vector of stereotypes relating specifically to that user is created.” Affinity vector of stereotypes (i.e. personal interest space));
obtaining a decision tree created based on information related to a plurality of users with respect to content (Shani [0022] recites “The affinity vector of stereotypes for each user may be created according to his response to a set of questions, where each question compares several representative items, and a form (which may be learned by a tree induction process thereby creating a new decision tree for each new user), based on a decision tree and specifying the user's interests.” Creating decision tree by tree induction and specifying users’ interests (i.e. decision tree related to plurality of users)), 
wherein each node of the decision tree is associated with content (Shani figure 2 and [0041] recites “Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes, so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node.” Each node assigned an affinity vector of stereotypes where stereotype is interpreted as content (i.e. each node associated with content)); 
determining a question for the user in connection with the first node of the decision tree (Shani [0041] recites “The approach proposed by the present invention is based on a decision tree, with questions at the decision nodes.”); 
receiving an answer to the question from the user (Shani figure 2 and [0041] recites, in part, “The more questions the user answers the more specific its affinity vector becomes… FIG. 2 illustrates a possible decision tree of questions.”); 
identifying a second node of the decision tree based on the answer (Shani figure 2 and [0041] recites “The more questions the user answers the more specific its affinity vector becomes, but even without answering any question there can still be some affinity vector under the assumption, for example, that most of the users of such systems tend to be teenagers. FIG. 2 illustrates a possible decision tree of questions.”); and 
updating the personal interest space associated with the user based on the content associated with the second node of the decision tree (Shani [0050] recites, in part, “In most environments the relevant items list (i.e., the affinity vector), for a specific user needs to be updated so often due to the insertion of new items, changes in the information relating to the user (through feedback, for example) and general new trends of user preferences.” Affinity vector for a user needs to be updated due to new items, changes in information and new trends of user preferences (i.e. updating the personal interest space associated with the user). Examiner interprets that each node has an associated affinity vector from [0041] that is updated as the user answers questions.)). 
However, Shani does not disclose a user understanding unit; a decision tree selecting unit; a question initiating unit; a question selecting unit; a decision tree traversing unit; a user interest updating module; a plurality of channels of content; wherein the personal interest space comprises at least one channel of content that the user is interested in; identifying a first node of the decision tree based on the information related to the personal interest space associated with the user. 
Zhou teaches a user understanding unit (Zhou [0053] recites “Referring now to FIG. 7, in this example, the interest discovering unit 602 is configured to obtain information related to the user, whether such information is static, dynamic, explicit or implicit, and identify one or more topics of interest for the user based on a model that maps from users to topics of interest.” Interest discovering unit (i.e. user understanding unit)); 
a decision tree selecting unit (Zhou [0055] recites “The modeling unit 704 in this example is configured to establish a model that maps from users to topics of interest based on the user and content feature information fed from the user characterization unit 702.” Examiner interprets the modeling of the users’ interests to be Shani’s decision trees; the modeling unit (i.e. decision tree selecting unit)); 
a question initiating unit (Zhou [0056] recites “The user request processing unit 710 in this example may perform attribute preprocessing and normalization operations to generate a user feature vector for each user when they first time sign up or every time when they update their attributes. For example, for certain user attributes, the user request processing unit 710 may convert them to appropriate categorical feature(s) based on the correlation of its values with content interests. The user profiles may be saved in the user profile archive 714 for future use.” User request processing unit for first time sign up or updating attributes (i.e. question initiating unit)); 
a question selecting unit (Zhou [0057] recites “The interest identification unit 712 in this example is configured to provide estimated topics of interest for new or existing users based on the recommendation model from the modeling unit 704 and the user profile (e.g., feature vector) obtained from the user request processing unit 710.” The interest identification unit providing estimated topics of interest to users based on the recommendation model which is interpreted as Shani’s decision tree and the user requesting processing unit (i.e. question selecting unit)); 
a decision tree traversing unit (Zhou [0057] recites “The interest identification unit 712 in this example is configured to provide estimated topics of interest for new or existing users based on the recommendation model from the modeling unit 704 and the user profile (e.g., feature vector) obtained from the user request processing unit 710. The estimated topics/implicit interests may be provided to the interest grouping unit 604. In addition, the estimated topics may be continuity fed back to the modeling unit 704 for model refinement.” Examiner interprets the interest identification unit feeding back topics to the modeling unit for refinement as Shani’s decision tree being provided feedback for tree traversal); 
a user interest updating module (Zhou [0047] recites “The content refining module 412 in this example is configured to refine the content in each channel 406 based on an interaction between the user 404 and the channel 406. The interaction may include, for example, changing of the interests associated with the channel 406, changing of the content in the channel 406, changing of the attributes associated with the channel 406, and social behaviors such as following a channel created by another user.” Content refining module which changes the interests based on interaction between user and channel (i.e. user interest updating module));
a plurality of channels of content (Zhou figure 2 and [0022] recites “FIG. 2 depicts exemplary interest channels created by a user and followed by followers, according to an embodiment of the present teaching.” Examiner interprets interest channels as plurality of channels and the interests in each channel as depicted in figure 2 such as biking, stock, soccer, etc. as content.);
wherein the personal interest space comprises at least one channel of content that the user is interested in (Zhou figure 3 and [0038] recites “Interests of the channel may be explicitly and directly expressed by, for example, keywords, topics/categories, exemplary documents, content sources (e.g., EPSN, CNN, etc.), persons, brands, entities, social account identifications (e.g., account name/id of FACEBOOK, TWITTER), interest tags in social accounts, Wikipedia entries (i.e., disambiguated concept words), social roles, demographics, etc. As each channel is created to facilitate a user to obtain content that the user is interested in, interests associated with the same channel may be related to each other.” Each channel contains interests such as categories, brands, content sources, persons, etc. and are created to facilitate a user to obtain content he/she is interested in (i.e. personal interest space comprising at least one channel of content that the user is interested in)).
Zhou and Shani are both directed to problems related to facilitating users to obtain personalized and relevant content. In view of the teachings of Zhou, it would have been obvious to one of ordinary skill in the art to apply the teachings of Zhou to Shani before the effective filing date of the claimed invention in order to provide an in improved solution for facilitating users to discover, organize and share content they are interested in thereby improving Shani (cf. Zhou [0004]- [0005] and [0009]-[0010] recite, in part, “Current Internet users do not have efficient methods to discover, manage, and share content that they are interested in. Users mainly rely on news portals, search engines, social media, RSS readers, and social bookmarking services to receive, manage, and discover content. However, the known solutions have the following drawbacks: [0005] First, there is no efficient way to automatically retrieve, discover, and push content based on users' interests. Current systems mainly fetch information by users' queries or by following information sources. [0009] Second, content discovery, collection, and sharing are separated from each other by known solutions. Although people consume, save, and share content should be a natural process, it is cut apart online by known solutions. [0010] Therefore, there is a need to provide an improved solution for facilitating users to discover, organize and share content they are interested in order to solve the above-mentioned problems.”).
However, The Shani/Zhou Combination still does not teach identifying a first node of the decision tree based on the information related to the personal interest space associated with the user.
Karimi teaches identifying a first node of the decision tree based on the information related to the personal interest space associated with the user (Karimi Pg. 49, Section 4 Supervised active learning framework recites, in part, “So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method. In fact, the required time to find the next query requires only a simple comparison to find the child node to which the new user should be moved according to the rating this user provides about the queried item.” Finding the next query by finding the child node to which the user should be moved according to information provided by user about an item (i.e. identifying a first node of the decision tree based on information associated with a user)).
Karimi and Shani/Zhou are both directed to recommendation systems and to the problem associated with providing relevant and personalized content. In view of the teachings of Karimi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Karimi to Shani as modified by Zhou before the effective filing date of the claimed invention in order to provide a fast and adaptive active-learning method (cf. Karimi Pg. 49, Section 4 Supervised Active Learning Framework recites the following:
“Note that new users are not willing to wait for a long time to be asked for the next queries, so an active-learning method should be fast. Therefore, we need a method that is both adaptive and fast.

To address the aforementioned challegne, we consider a model that is learned offline, i.e., before new users start the interview process. When the interview starts, given the ratings that the new user has provided so far, the model quickly finds the next best query. To capture the adaptive aspect of the model, decision trees, as they have been proposed by Golbandi et al. (2011), are appropriate. So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method.”

).

Regarding claims 10-13,
Claims 10-13 are directed to a system performing methods substantially identical to those recited in claims 3-6. Therefore, the rejections to claims 3-6 apply equally here.
In addition, Shani discloses the additional limitation of a system (Shani [0021] recites “The present invention is related to a hybrid recommender system, in which the initial stereotype is manually defined by an expert and an affinity vector of stereotypes relating to each specific user who registers onto the system is created to define a specific profile for each user.” Recommender System (i.e. system)).

Regarding claim 15,
Shani discloses the steps of: 
obtaining information related to a personal interest space associated with a user (Shani [0010] and [0039] recites, in part, “A term used both in CF and CB methods is "stereotypes", known also as "communities". Stereotypes are a way to define an abstract user that has general properties similar to a set (community) of real users. As known to those familiar with the art, modeling users by stereotypes (or communities) is a well studied concept [E. Rich, User modeling via stereotypes, Cognitive Science, vol. 3, pages 329-342, 1998]. [0039] When a new user registers into the system, an affinity vector of stereotypes relating specifically to that user is created.” Affinity vector of stereotypes (i.e. personal interest space));
obtaining a decision tree created based on information related to a plurality of users with respect to content (Shani [0022] recites “The affinity vector of stereotypes for each user may be created according to his response to a set of questions, where each question compares several representative items, and a form (which may be learned by a tree induction process thereby creating a new decision tree for each new user), based on a decision tree and specifying the user's interests.” Creating decision tree by tree induction and specifying users’ interests (i.e. decision tree related to plurality of users)), 
wherein each node of the decision tree is associated with content (Shani figure 2 and [0041] recites “Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes, so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node.” Each node assigned an affinity vector of stereotypes where stereotype is interpreted as content (i.e. each node associated with content)); 
determining a question for the user in connection with the first node of the decision tree (Shani [0041] recites “The approach proposed by the present invention is based on a decision tree, with questions at the decision nodes.”); 
receiving an answer to the question from the user (Shani figure 2 and [0041] recites, in part, “The more questions the user answers the more specific its affinity vector becomes… FIG. 2 illustrates a possible decision tree of questions.”); 
identifying a second node of the decision tree based on the answer (Shani figure 2 and [0041] recites “The more questions the user answers the more specific its affinity vector becomes, but even without answering any question there can still be some affinity vector under the assumption, for example, that most of the users of such systems tend to be teenagers. FIG. 2 illustrates a possible decision tree of questions.”); and 
updating the personal interest space associated with the user based on the content associated with the second node of the decision tree (Shani [0050] recites, in part, “In most environments the relevant items list (i.e., the affinity vector), for a specific user needs to be updated so often due to the insertion of new items, changes in the information relating to the user (through feedback, for example) and general new trends of user preferences.” Affinity vector for a user needs to be updated due to new items, changes in information and new trends of user preferences (i.e. updating the personal interest space associated with the user). Examiner interprets that each node has an associated affinity vector from [0041] that is updated as the user answers questions.)). 
However, Shani does not disclose a non-transitory, machine-readable medium having information recorded thereon for exploring a personal interest space, wherein the information, when read by a machine, causes the machine to perform the steps; a plurality of channels of content; wherein the personal interest space comprises at least one channel of content that the user is interested in; identifying a first node of the decision tree based on the information related to the personal interest space associated with the user. 
Zhou teaches a non-transitory, machine-readable medium having information recorded thereon for exploring a personal interest space, wherein the information, when read by a machine, causes the machine to perform the steps (Zhou [0069] recites “Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium. Tangible non-transitory "storage" type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide storage at any time for the computer-implemented method programming.” Tangible non-transitory “storage” type media, executable code and associated data, and computer (i.e. non-transitory machine-readable medium, information and machine)).
a plurality of channels of content (Zhou figure 2 and [0022] recites “FIG. 2 depicts exemplary interest channels created by a user and followed by followers, according to an embodiment of the present teaching.” Examiner interprets interest channels as plurality of channels and the interests in each channel as depicted in figure 2 such as biking, stock, soccer, etc. as content.);
wherein the personal interest space comprises at least one channel of content that the user is interested in (Zhou figure 3 and [0038] recites “Interests of the channel may be explicitly and directly expressed by, for example, keywords, topics/categories, exemplary documents, content sources (e.g., EPSN, CNN, etc.), persons, brands, entities, social account identifications (e.g., account name/id of FACEBOOK, TWITTER), interest tags in social accounts, Wikipedia entries (i.e., disambiguated concept words), social roles, demographics, etc. As each channel is created to facilitate a user to obtain content that the user is interested in, interests associated with the same channel may be related to each other.” Each channel contains interests such as categories, brands, content sources, persons, etc. and are created to facilitate a user to obtain content he/she is interested in (i.e. personal interest space comprising at least one channel of content that the user is interested in)).
Zhou and Shani are both directed to problems related to facilitating users to obtain personalized and relevant content. In view of the teachings of Zhou, it would have been obvious to one of ordinary skill in the art to apply the teachings of Zhou to Shani before the effective filing date of the claimed invention in order to provide an in improved solution for facilitating users to discover, organize and share content they are interested in thereby improving Shani (cf. Zhou [0004]- [0005] and [0009]-[0010] recite, in part, “Current Internet users do not have efficient methods to discover, manage, and share content that they are interested in. Users mainly rely on news portals, search engines, social media, RSS readers, and social bookmarking services to receive, manage, and discover content. However, the known solutions have the following drawbacks: [0005] First, there is no efficient way to automatically retrieve, discover, and push content based on users' interests. Current systems mainly fetch information by users' queries or by following information sources. [0009] Second, content discovery, collection, and sharing are separated from each other by known solutions. Although people consume, save, and share content should be a natural process, it is cut apart online by known solutions. [0010] Therefore, there is a need to provide an improved solution for facilitating users to discover, organize and share content they are interested in order to solve the above-mentioned problems.”).
However, The Shani/Zhou Combination still does not teach identifying a first node of the decision tree based on the information related to the personal interest space associated with the user.
Karimi teaches identifying a first node of the decision tree based on the information related to the personal interest space associated with the user (Karimi Pg. 49, Section 4 Supervised active learning framework recites, in part, “So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method. In fact, the required time to find the next query requires only a simple comparison to find the child node to which the new user should be moved according to the rating this user provides about the queried item.” Finding the next query by finding the child node to which the user should be moved according to information provided by user about an item (i.e. identifying a first node of the decision tree based on information associated with a user)).
Karimi and Shani/Zhou are both directed to recommendation systems and to the problem associated with providing relevant and personalized content. In view of the teachings of Karimi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Karimi to Shani as modified by Zhou before the effective filing date of the claimed invention in order to provide a fast and adaptive active-learning method (cf. Karimi Pg. 49, Section 4 Supervised Active Learning Framework recites the following:
“Note that new users are not willing to wait for a long time to be asked for the next queries, so an active-learning method should be fast. Therefore, we need a method that is both adaptive and fast.

To address the aforementioned challegne, we consider a model that is learned offline, i.e., before new users start the interview process. When the interview starts, given the ratings that the new user has provided so far, the model quickly finds the next best query. To capture the adaptive aspect of the model, decision trees, as they have been proposed by Golbandi et al. (2011), are appropriate. So, we also use decision trees for this purpose, to build an adaptive and fast learning active learning method.”

).


Regarding claims 17-20,
Claims 17-20 are directed to a non-transitory, machine-readable medium having information recorded thereon when read by a machine performs steps substantially identical to those recited in claims 3-6, respectively. Therefore, the rejections to claims 3-6 apply equally here.
In addition, Zhou discloses the additional limitation of a non-transitory machine-readable medium, information and machine (Zhou [0069] recites “Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium. Tangible non-transitory "storage" type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide storage at any time for the computer-implemented method programming.” Tangible non-transitory “storage” type media, executable code and associated data, and computer (i.e. non-transitory machine-readable medium, information and machine)).
Please see motivation for claim 15 above.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Zhou and in further view of Karimi and in further view of Arazi (US 10467327 B1).

Regarding claim 2,
The Shani/Zhou/Karimi Combination teaches the method of claim 1, further comprising: 
analyzing a growth of the personal interest space associated with the user (Karimi Pg. 45-46, Section 3.1 Problem definition recites the following: 
“We define a questionnaire as a tree where each interior node is labeled with an item i ∈ I , each branch with a rating value r ∈ R+ and each leaf node corresponds to a rating prediction model rˆ : I → R… 

the active learning for the new-user problem in recommender systems is to find a questionnaire Rˆ of maximal depth N s.t. for another data set Dtest ⊆ U × I × R (sampled from the same distribution, not being used during training, and with nonoverlapping users, i.e., U(Dtrain) ∩ U(Dtest) = ∅) the average loss is minimal.”

Finding a maximal depth of questionnaire which is defined as a tree and each node of the tree is a query/question (i.e. analyzing the growth)); 
However, the Shani/Zhou/Karimi Combination does not teach determining a timing of asking the question based on the growth of the personal interest space associated with the user; and asking the user the question at the determined timing. 
Arazi teaches determining a timing of asking the question based on the growth of the personal interest space associated with the user (Arazi Pg. 61, Col. 30, Ln. 26-33 recites “At least one embodiment of the invention can provide for a system that can send and/or display different questions (stimuli) to different groups of users in the context of an event or event elements (timing and distribution of questions determined by the system) and then correlate the responses from the users (both time of indication and answer), in order to predict with a high likelihood what happened and when in the context of the event and event elements.”  Timing of questions determined by the system to send to group of users (i.e. determine a timing of asking the question)); and 
asking the user the question at the determined timing (Arazi Pg. 61, Col. 30, Ln. 26-33 recites “At least one embodiment of the invention can provide for a system that can send and/or display different questions (stimuli) to different groups of users in the context of an event or event elements (timing and distribution of questions determined by the system) and then correlate the responses from the users (both time of indication and answer), in order to predict with a high likelihood what happened and when in the context of the event and event elements.” Timing and distribution of questions determined by the system to be sent to users (i.e. asking the user the question at the determined timing)). 
Arazi and the Shani/Zhou/Karimi Combination are both directed to methods and systems related to managing user interactions online. In view of the teachings of Arazi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Arazi to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to determine the sequence and actual timing of event elements for improvement in managing user interactions online thereby increasing coordination in Shani. (cf. Arazi Pg. 48, Col. 4, Ln. 41-50 recites “In addition, there is a need for continued improvement in managing user interactions online and in coordination with online games and/or other event-based and/or transaction-related implementations. There is a need for improved methods to reduce cheating and to synchronize user engagements. There is a need for improving the ability to utilize large numbers of input signals from crowdsourcing data to determine the existence of events and event elements, the factual nature of each element, the sequence of event elements, and the actual timing of event elements.”).

Regarding claim 9, 
The Shani/Zhou/Karimi Combination teaches the system of claim 8, further comprising: 
an interest growth analyzing unit configured for analyzing a growth of the personal interest space associated with the user (Karimi Pg. 45-46, Section 3.1 Problem definition recites the following: 
“We define a questionnaire as a tree where each interior node is labeled with an item i ∈ I , each branch with a rating value r ∈ R+ and each leaf node corresponds to a rating prediction model rˆ : I → R. For a user profile E ⊆ I × R, let Rˆ(E) denote the rating prediction model at the leaf arrived when starting at the root of the tree and iteratively from a node with label i ∈ I proceeds to its child node with label r(i; E) until a leaf node is reached… 

the active learning for the new-user problem in recommender systems is to find a questionnaire Rˆ of maximal depth N s.t. for another data set Dtest ⊆ U × I × R (sampled from the same distribution, not being used during training, and with nonoverlapping users, i.e., U(Dtrain) ∩ U(Dtest) = ∅) the average loss is minimal.”

Finding a maximal depth of questionnaire which is defined as a tree and each node of the tree is a query/question by the prediction model of the recommender system (i.e. analyzing the growth by an interest growth analyzing unit)).
However, the Shani/Zhou/Karimi Combination does not teach a questioning timing unit configured for determining a timing of asking the question based on the growth of the personal interest space associated with the user.27 WO 2017/107026 PCT/CN2015/098147  
Arazi teaches a questioning timing unit configured for determining a timing of asking the question based on the growth of the personal interest space associated with the user (Arazi Pg. 61, Col. 30, Ln. 26-33 recites “At least one embodiment of the invention can provide for a system that can send and/or display different questions (stimuli) to different groups of users in the context of an event or event elements (timing and distribution of questions determined by the system) and then correlate the responses from the users (both time of indication and answer)...” Timing of questions determined by the system to send to group of users (i.e. determining a timing of asking the questions). Additionally, Arazi Pg. 73, Col. 54, Ln. 22-37 recites, in part, “FIG. 7 depicts an exemplary computer function for the training phase of the proposed method. Processing group 715 includes input data including event information and an initial time interval... Actual splits between occurrences can be time based ... Step 705 and 706 may run in parallel, sending questions to users and receiving the user responses by calling the function depicted in FIG. 8”. Computer function for the training phase which processes time-based series of occurrences and then sending questions to users (i.e. a questioning timing unit configured to determine a timing of asking questions associated with users)).27 WO 2017/107026 PCT/CN2015/098147  
Arazi and the Shani/Zhou/Karimi Combination are both directed to methods and systems related to managing user interactions online. In view of the teachings of Arazi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Arazi to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to determine the sequence and actual timing of event elements for improvement in managing user interactions online thereby increasing coordination in Shani. (cf. Arazi Pg. 48, Col. 4, Ln. 41-50 recites “In addition, there is a need for continued improvement in managing user interactions online and in coordination with online games and/or other event-based and/or transaction-related implementations. There is a need for improved methods to reduce cheating and to synchronize user engagements. There is a need for improving the ability to utilize large numbers of input signals from crowdsourcing data to determine the existence of events and event elements, the factual nature of each element, the sequence of event elements, and the actual timing of event elements.”).

Regarding claim 16, 
The Shani/Zhou/Karimi Combination teaches the medium of claim 15, wherein the information, when read by the machine, further causes the machine to perform the steps of: 
analyzing a growth of the personal interest space associated with the user (Karimi Pg. 45-46, Section 3.1 Problem definition recites the following: 
“We define a questionnaire as a tree where each interior node is labeled with an item i ∈ I , each branch with a rating value r ∈ R+ and each leaf node corresponds to a rating prediction model rˆ : I → R. For a user profile E ⊆ I × R, let Rˆ(E) denote the rating prediction model at the leaf arrived when starting at the root of the tree and iteratively from a node with label i ∈ I proceeds to its child node with label r(i; E) until a leaf node is reached. 

the active learning for the new-user problem in recommender systems is to find a questionnaire Rˆ of maximal depth N s.t. for another data set Dtest ⊆ U × I × R (sampled from the same distribution, not being used during training, and with nonoverlapping users, i.e., U(Dtrain) ∩ U(Dtest) = ∅) the average loss is minimal.”

Finding a maximal depth of questionnaire which is defined as a tree and each node of the tree is a query/question (i.e. analyzing the growth)); 
However, the Shani/Zhou/Karimi Combination does not teach determining a timing of asking the question based on the growth of the personal interest space associated with the user; and asking the user the question at the determined timing. 
Arazi teaches determining a timing of asking the question based on the growth of the personal interest space associated with the user (Arazi Pg. 61, Col. 30, Ln. 26-33 recites “At least one embodiment of the invention can provide for a system that can send and/or display different questions (stimuli) to different groups of users in the context of an event or event elements (timing and distribution of questions determined by the system) and then correlate the responses from the users (both time of indication and answer), in order to predict with a high likelihood what happened and when in the context of the event and event elements.”  Timing of questions determined by the system to send to group of users (i.e. determine a timing of asking the question)); and 
asking the user the question at the determined timing (Arazi Pg. 61, Col. 30, Ln. 26-33 recites “At least one embodiment of the invention can provide for a system that can send and/or display different questions (stimuli) to different groups of users in the context of an event or event elements (timing and distribution of questions determined by the system) and then correlate the responses from the users (both time of indication and answer), in order to predict with a high likelihood what happened and when in the context of the event and event elements.” Timing and distribution of questions determined by the system to be sent to users (i.e. asking the user the question at the determined timing)). 
Arazi and the Shani/Zhou/Karimi Combination are both directed to methods and systems related to managing user interactions online. In view of the teachings of Arazi, it would have been obvious to one of ordinary skill in the art to apply the teachings of Arazi to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to determine the sequence and actual timing of event elements for improvement in managing user interactions online thereby increasing coordination in Shani. (cf. Arazi Pg. 48, Col. 4, Ln. 41-50 recites “In addition, there is a need for continued improvement in managing user interactions online and in coordination with online games and/or other event-based and/or transaction-related implementations. There is a need for improved methods to reduce cheating and to synchronize user engagements. There is a need for improving the ability to utilize large numbers of input signals from crowdsourcing data to determine the existence of events and event elements, the factual nature of each element, the sequence of event elements, and the actual timing of event elements.”).


Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Zhou and in further view of Karimi and in further view of Herz (US 6029195 A).

Regarding claim 7,
The Shani/Zhou/Karimi Combination teaches the method of claim 1.  
However, the Shani/Zhou/Karimi Combination does not teach wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user.  
Herz teaches wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user (Herz figures 13A & 13B and Pg. 27, Col. 26, Ln. 2-17 recites “Given a target object with target profile P, or alternatively given a search profile P, a hierarchical cluster tree of target objects makes it possible for the system to search efficiently for target objects with target profiles similar to P... The system for customized electronic identification of desirable objects begins by considering the largest, top-level clusters, and selects the cluster whose profile is most similar to target profile P.... Any hierarchical cluster tree therefore serves as a decision tree for identifying target objects.” Considering clusters and selects the cluster whose profiles are closest to target profile P (i.e. Decision tree selected from trees based on information related to profile of the user)).  
Herz and the Shani/Zhou/Karimi Combination are both directed to problems associated with enabling a user to access information of relevance and interest without requiring the user to expend an excessive amount of time and energy. In view of the teachings of Herz, it would have been obvious to one of ordinary skill in the art to apply the teachings of Herz to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to provide customization of the information delivery process to the user’s unique tastes and interests while being passive, unobtrusive and undemanding thereby improving Shani (cf. Herz Pg. 15, Col. 2, Ln. 4-25 recites the following:
“Therefore, in the field of information retrieval, there is a long-standing need for a system which enables users to navigate through the plethora of information. With commercialization of communication networks, such as the Internet, the growth of available information has increased. Customization of the information delivery process to the user's unique tastes and interests is the ultimate solution to this problem. However, the techniques which have been proposed to date either only address the user's interests on a superficial level or provide greater depth and intelligence at the cost of unwanted demands on the user's time and energy. While many researchers have agreed that traditional methods have been lacking in this regard, no one to date has successfully addressed these problems in a holistic manner and provided a system that can fully learn and reflect the user's tastes and interests. This is particularly true in a practical commercial context, such as on-line services available on the Internet. There is a need for an information retrieval system that is largely or entirely passive, unobtrusive, undemanding of the user, and yet both precise and comprehensive in its ability to learn and truly represent the user's tastes and interests.”

).

Regarding Claim 14, 
The Shani/Zhou/Karimi Combination teaches the system of claim 8. 
However, the Shani/Zhou/Karimi Combination does not teach wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user.
Herz teaches wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user (Herz figures 13A & 13B and Pg. 27, Col. 26, Ln. 2-17 recites “Given a target object with target profile P, or alternatively given a search profile P, a hierarchical cluster tree of target objects makes it possible for the system to search efficiently for target objects with target profiles similar to P… The system for customized electronic identification of desirable objects begins by considering the largest, top-level clusters, and selects the cluster whose profile is most similar to target profile P… Any hierarchical cluster tree therefore serves as a decision tree for identifying target objects.” Considering clusters and selects the cluster whose profiles are closest to target profile P (i.e. Decision tree selected from trees based on information related to profile of the user)).  
Herz and the Shani/Zhou/Karimi Combination are both directed to problems associated with enabling a user to access information of relevance and interest without requiring the user to expend an excessive amount of time and energy. In view of the teachings of Herz, it would have been obvious to one of ordinary skill in the art to apply the teachings of Herz to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to provide customization of the information delivery process to the user’s unique tastes and interests while being passive, unobtrusive and undemanding thereby improving Shani (cf. Herz Pg. 15, Col. 2, Ln. 4-25 recites the following:
“Therefore, in the field of information retrieval, there is a long-standing need for a system which enables users to navigate through the plethora of information. With commercialization of communication networks, such as the Internet, the growth of available information has increased. Customization of the information delivery process to the user's unique tastes and interests is the ultimate solution to this problem. However, the techniques which have been proposed to date either only address the user's interests on a superficial level or provide greater depth and intelligence at the cost of unwanted demands on the user's time and energy. While many researchers have agreed that traditional methods have been lacking in this regard, no one to date has successfully addressed these problems in a holistic manner and provided a system that can fully learn and reflect the user's tastes and interests. This is particularly true in a practical commercial context, such as on-line services available on the Internet. There is a need for an information retrieval system that is largely or entirely passive, unobtrusive, undemanding of the user, and yet both precise and comprehensive in its ability to learn and truly represent the user's tastes and interests.”

).

Regarding Claim 21, 
The Shani/Zhou/Karimi Combination teaches the medium of claim 15. 
However, the Shani/Zhou/Karimi Combination does not teach wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user.  
Herz teaches wherein the decision tree is selected from a plurality of decision trees based on the information related to the personal interest space and/or a profile of the user (Herz figures 13A & 13B and Pg. 27, Col. 26, Ln. 2-17 recites “Given a target object with target profile P, or alternatively given a search profile P, a hierarchical cluster tree of target objects makes it possible for the system to search efficiently for target objects with target profiles similar to P… The system for customized electronic identification of desirable objects begins by considering the largest, top-level clusters, and selects the cluster whose profile is most similar to target profile P… Any hierarchical cluster tree therefore serves as a decision tree for identifying target objects.” Considering clusters and selects the cluster whose profiles are closest to target profile P (i.e. Decision tree selected from trees based on information related to profile of the user)).  
Herz and the Shani/Zhou/Karimi Combination are both directed to problems associated with enabling a user to access information of relevance and interest without requiring the user to expend an excessive amount of time and energy. In view of the teachings of Herz, it would have been obvious to one of ordinary skill in the art to apply the teachings of Herz to Shani as modified by Zhou and further modified by Karimi before the effective filing date of the claimed invention in order to provide customization of the information delivery process to the user’s unique tastes and interests while being passive, unobtrusive and undemanding thereby improving Shani (cf. Herz Pg. 15, Col. 2, Ln. 4-25 recites the following:
“Therefore, in the field of information retrieval, there is a long-standing need for a system which enables users to navigate through the plethora of information. With commercialization of communication networks, such as the Internet, the growth of available information has increased. Customization of the information delivery process to the user's unique tastes and interests is the ultimate solution to this problem. However, the techniques which have been proposed to date either only address the user's interests on a superficial level or provide greater depth and intelligence at the cost of unwanted demands on the user's time and energy. While many researchers have agreed that traditional methods have been lacking in this regard, no one to date has successfully addressed these problems in a holistic manner and provided a system that can fully learn and reflect the user's tastes and interests. This is particularly true in a practical commercial context, such as on-line services available on the Internet. There is a need for an information retrieval system that is largely or entirely passive, unobtrusive, undemanding of the user, and yet both precise and comprehensive in its ability to learn and truly represent the user's tastes and interests.”

). 


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Zhou.

Regarding Claim 22, 
Shani discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for creating a decision tree, the method comprising (Shani [0035] recites “The recommendation system proposed by the present invention is capable of recommending items to users of any appropriate electronic device, such as mobile computers, PDAs, and cellular phones. The system can further be modeled to recommend practically any type of data, e.g., media, music, books, etc.” Capabilities of the recommendation system for recommending items to users (i.e. method implemented on a machine)): 
obtaining a plurality of pieces of information related to a plurality of users with respect to content (Shani [0040] recites, in part, “A set of simple questions is presented to every user, such as whether he likes an actor, selecting a favored movie out of a set of 3 movies or answering demographic questions, such as age or occupation.” Users answering presented questions such as favored movie, age and occupation (i.e. obtaining pieces of information related to users with respect to content)), 
wherein each of the plurality of pieces of information is indicative of a level at which a respective one of the plurality of users is interested in (Shani [0041] recites “The approach proposed by the present invention is based on a decision tree, with questions at the decision nodes. Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes, so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node. The more questions the user answers the more specific its affinity vector becomes, but even without answering any question there can still be some affinity vector under the assumption, for example, that most of the users of such systems tend to be teenagers. FIG. 2 illustrates a possible decision tree of questions.” Shown in figure 2, answered questions proceeds further down the tree indicating more specific interests and preferences (i.e. pieces of information indicative of a level at which a user is interested in)); and 
creating a decision tree based on the plurality of pieces of information in accordance with a training model (Shani [0064] recites “Alternatively, in other embodiments, a new decision tree can automatically be learned for each new user for the questionnaire from the preferences database by using tree induction processes, such as C4.5 or CART.” Learning a new decision tree with questionnaire from the preferences database using a tree induction process like C4.5 or CART serving as models (i.e. creating a decision tree based on pieces of information with a training model)), 
wherein each node of the decision tree is associated with at least one content (Shani figure 2 and [0041] recites, in part, “Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node.” Each node is assigned an affinity vector of stereotypes; stereotypes are described by a set of ratings over items and are a set of preferences over item attributes (i.e. each node of the tree is associated with content)).
However, Shani does not disclose a plurality of channels of content, interest in each of the plurality of channels; and associated with at least one of the plurality of channels of content.
Zhou teaches a plurality of channels of content (Zhou figure 2 and [0022] recites “FIG. 2 depicts exemplary interest channels created by a user and followed by followers, according to an embodiment of the present teaching.” Examiner interprets interest channels as plurality of channels and the interests in each channel as depicted in figure 2 such as biking, stock, soccer, etc. as content related to users.), 
interest in each of the plurality of channels (Zhou [0061] recites “For example, as each channel may be associated with multiple interests, the content in each channel may be further categorized based on the sub-interests. In other examples, the content may be categorized based on, for example, time or location.” Further sub-interest in each interest channel (i.e. levels associated with channels of content)); and 
associated with at least one of the plurality of channels of content (Zhou [0042] recites “Each user may create multiple channels each associated with one or more interests such that the user may follow everything she/he is interested in through a corresponding channel. In this example, the user creates a "Soccer" channel, a "Cooking" channel, a "Movie" channel, an "Olympics" channel, a "Stock" channel, a "Pet" channel, and a "Biking" channel.” Examiner interprets the multiple channels of content with associated interest in Shani’s particular node of a tree).
Zhou and Shani are both directed to problems related to facilitating users to obtain personalized and relevant content. In view of the teachings of Zhou, it would have been obvious to one of ordinary skill in the art to apply the teachings of Zhou to Shani before the effective filing date of the claimed invention in order to provide an in improved solution for facilitating users to discover, organize and share content they are interested in thereby improving Shani (cf. Zhou [0004]-[0005] and [0009]-[0010] recite, in part, “Current Internet users do not have efficient methods to discover, manage, and share content that they are interested in. Users mainly rely on news portals, search engines, social media, RSS readers, and social bookmarking services to receive, manage, and discover content. However, the known solutions have the following drawbacks: [0005] First, there is no efficient way to automatically retrieve, discover, and push content based on users' interests. Current systems mainly fetch information by users' queries or by following information sources. [0009] Second, content discovery, collection, and sharing are separated from each other by known solutions. Although people consume, save, and share content should be a natural process, it is cut apart online by known solutions. [0010] Therefore, there is a need to provide an improved solution for facilitating users to discover, organize and share content they are interested in order to solve the above-mentioned problems.”).
 
Regarding Claim 23, 
The Shani/Zhou Combination teaches the method of claim 22, wherein each of the plurality of pieces of information includes a vector having values of a plurality of features determined based on the level at which the respective user is interested in the respective channel of content (Shani [0041] recites “Each node, including those considered as leaves as well as the inner nodes, is also assigned an affinity vector of stereotypes, so if the user does not wish to answer more questions, the current affinity vector will be assigned to that node. The more questions the user answers the more specific its affinity vector becomes, but even without answering any question there can still be some affinity vector under the assumption, for example, that most of the users of such systems tend to be teenagers. FIG. 2 illustrates a possible decision tree of questions.” Each node in the tree representing a question and the answer representing a preference/interest as pieces of information and includes an affinity vector of stereotypes (i.e. each piece of information includes a vector having features determined based on the level at which the user is interested in the respective content). Additionally, Zhou [0042] recites, in part, “Each user may create multiple channels each associated with one or more interests such that the user may follow everything she/he is interested in through a corresponding channel.” Channel of interest (i.e. channel of content)).  
Please see motivation for claim 22 above.

Regarding Claim 24, 
The Shani/Zhou Combination teaches the method of claim 22, wherein each node of the decision tree is associated with a subset of the plurality of users who share a same value of at least one of the plurality of features of their vectors (Shani figure 2 and [0041] recites, in part, “The more questions the user answers the more specific its affinity vector becomes, but even without answering any question there can still be some affinity vector under the assumption, for example, that most of the users of such systems tend to be teenagers. FIG. 2 illustrates a possible decision tree of questions.” Questions such as demographics like age which associate a subset of users sharing a feature are represented as nodes in a decision tree as depicted in figure 2 (i.e. each node of the tree is associated with a subset of the users who share a value of one of the features of the vectors)).  
Please see motivation for claim 22 above.

Regarding Claim 25, 
The Shani/Zhou Combination teaches the method of claim 22, wherein the training model includes an expectation-maximization model (Shani [0056], [0057] and [0058] recites “The new stereotypes are created using a clustering process. Cluster-analysis is a process that receives as input a set of objects, which, in the present invention are user profiles, and generates clusters (groups) of similar users, so that the users within a group have high similarity and the users between groups (not belonging to a cluster) are less similar. The number of clusters can be manually predefined or can be automatically induced by the clustering process. [0057] In soft (fuzzy) clustering (see, e.g. [J. C. Bezdek, "Pattern Recognition with Fuzzy Objective Function Algorithms", New York, 1981]), the objects belong to more than one cluster, and associate with each of the objects are membership grades, which indicate the degree to which the object belongs to the different clusters. For each cluster, a central stereotype profile, i.e., the centroid, is generated. The centroid is a weighted average of the users' profiles that belongs to the cluster based on their membership grades. [0058] The method proposed by the present invention can employ any suitable clustering processes. Preferably the FCM (Fuzzy C-Means) process is used (e.g. [J. F. Kolen and T. Hutcheson, "Reducing the time complexity of the fuzzy C-Means algorithm", IEEE Transactions on Fuzzy Systems 10(2):263-267, 2002]), mainly due to its efficient implementation that is scalable up to a large number of users. Moreover the FCM uses the probabilistic constraint that the memberships of an object across clusters sum to 1. This constraint is useful for weighting stereotypes.” The new stereotypes of the decision tree are created using soft clustering where objects belong to more than one cluster where membership grades indicate the degree to which the objects belong in different clusters (i.e. training the model, decision tree, which includes the expectation-maximization model, soft clustering with membership grades indicating degree of belonging in cluster)).
Please see motivation in claim 22 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stirpe et al. (US-20020173971-A1) teaches a real-time personalization system using data warehousing, content stores and rules stores to derive inferences between relationships.
Morales et al. (US-20140358720-A1) teaches e-shopping recommendations describing sets of nodes associated with user attributes selected from a user space. It teaches questions formulated from associated user attributes. 
Somekh et al. (US-20140280251-A1) teaches a method and system for providing online content and user interaction.
Li et al. (US-20140236943-A1) teaches providing content by predicting user selection for a group of users, particularly a joint modeling approach leveraging user actions to summarize content pieces as representative topics.
Churlik et al. (US-20080103936-A1) teaches methods and systems for providing automated assistance in making a decision such as selecting a product when shopping using question and answer session.
Tamayo et al. (US-20050102292-A1) teaches an enterprise web mining system for generating online predictions and recommendations.
Greystoke et al. (US-20170091849-A1) teaches a decision system allowing users to define a personalized channel based on interests and associated information.
Konig et al. (U.S. Patent No. 8301764) teaches methods for personalizing a user's interaction with information in a computer network. More particularly, it relates to methods for predicting user interest in documents and products using a learning machine that is continually updated based on actions of the user and similar users. Particularly, it teaches a user fuzzy cluster tree.
Yee et al. (U.S. Patent No. 9129227) teaches mechanisms for recommending content items, such as video content items and channels that provide video content items, using topics. It teaches topic clustering, decision trees, boosted decision trees and latent embedding for content recommendation.
Kejariwal et al. (U.S. Patent No. 8533129) teaches search and efficient data layout techniques for fast machine learning-based document ranking.
Pinckney et al. (U.S. Patent No. 9245230) teaches a machine learning facility, that may ask a user questions, and based on the user's answers the system may offer a decision, such as a recommendation, a diagnosis, a conclusion, advice, and the like.
Scofield et al. (U.S. Patent No. 8386509) teaches identifying keyword relationships among sources of computer-accessed content according to usage patterns associated with that content. Particularly, it teaches interest space.
Singh et al. (U.S. Patent No. 9183282) teaches inferring user attributes in a social networking system. Particularly, it teaches the generation of classification trees and random forest.
Duckworth (U.S. Patent No. 10817793) teaches user-tailored recommendations using decision trees with questions and answers. 
He et al. ("Efficient Personalized Recommendation of Mobile Web Content Using an EM-based Clustering Method", 2014) teaches an Expectation-Maximization (EM)-based personalized recommendation method for selecting items efficiently and accurately.
Golbandi et al. ("Adaptive Bootstrapping of Recommender Systems Using Decision Trees", 2011) teaches using decision trees and addresses the user cold start problem by an adaptive bootstrapping algorithm with pseudocode for generating the decision tree. 
Davidson et al. ("The YouTube Video Recommendation System", 2010) teaches video recommendation using data mining techniques such as association rules to generate recommendation candidates. It teaches an implementation divided into three main part: data collection, recommendation generation and recommendation serving.
	Cho et al. ("A Personalized Recommender System Based on Web Usage Mining and Decision Tree induction", 2002) teaches a personalized recommender system using data mining techniques and tree induction.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124